DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gigette M. Bejin (Reg. no. 44,027) on May 3, 2022.
The following claims of the application have been amended as:
2. (Currently Amended) A filter circuit comprising: 
an input;
an output;
a pass band filter portion between the input and the output, wherein the pass band filter portion is configured to pass signals between the input and the output in a first frequency spectrum and attenuate or block signals between the input and the output in a second frequency spectrum 
an interference mitigation portion configured to be connected to the pass band filter portion, wherein the interference mitigation portion comprises an attenuator circuit that is configured to increase a return loss at the output in the second frequency spectrum without substantially affecting a frequency response of a remainder of the filter circuit; and
wherein the second frequency spectrum is distinct from, and higher than, the first frequency spectrum.
38. (Currently Amended) A filter circuit comprising:
a pass band filter portion configured to pass a first frequency spectrum signal between an input and an output and attenuate or block a second frequency spectrum signal between the input and the output; 
an interference attenuator portion configured to selectively increase a return loss at the output in a second frequency spectrum corresponding to the second frequency spectrum signal; 
wherein the first frequency spectrum signal is at a first frequency range; and
wherein the second frequency spectrum signal is at a second frequency range that is higher than the first frequency range of the first frequency spectrum signal.
43. (Currently Amended) A filter circuit comprising: 
means for passing a first frequency spectrum signal between an input and an output; 
means for attenuating or blocking a second frequency spectrum signal between the input and the output; 
means for selectively increasing a return loss at the output in a second frequency spectrum corresponding to the second frequency spectrum signal;
wherein the first frequency spectrum signal is at a first frequency range; and
wherein the second frequency spectrum signal is at a second frequency range that is higher than the first frequency range of the first frequency spectrum signal.
48. (Currently Amended) A filter circuit comprising:
a pass band filter portion configured to pass a first frequency spectrum signal between an input and an output and attenuate or block a second frequency spectrum signal between the input and the output;
wherein the pass band filter portion is configured to selectively cause a return loss of more than 10 decibels (dB) in the first frequency spectrum;
wherein the first frequency spectrum signal is at a first frequency range; and
wherein the second frequency spectrum signal is at a second frequency range that is higher than the first frequency range of the first frequency spectrum signal.
53. (Currently Amended) A filter circuit comprising:
means for passing a first frequency spectrum signal between an input and an output;
means for attenuating or blocking a second frequency spectrum signal between the input and the output;
means for selectively causing a return loss of more than 10 decibels (dB) in the first frequency spectrum;
wherein the first frequency spectrum signal is at a first frequency range; and
wherein the second frequency spectrum signal is at a second frequency range that is higher than the first frequency range of the first frequency spectrum signal. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843